ORDER

PER CURIAM:
Defendant Willie J. Timmons appeals his conviction of robbery in the first degree, § 569.020, RSMo 1986, and armed criminal action, § 571.015, RSMo 1986, and the denial of his motion for post-conviction relief filed pursuant to Rule 29.15. We have reviewed the briefs of the parties and the record on appeal and find no error. Because a published opinion reciting the detailed facts and restating the applicable principles of law would have no precedential value, we affirm by this summary order under Rules 30.25(b) and 84.16(b). In addition, the parties have been furnished with a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rules 30.25(b) and 84.16(b).